                   UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION


CIVIL ACTION NO. 1:19cv254(WOB)

FIRST FRANCHISE CAPITAL
CORPORATION                                          PLAINTIFF

VS.                            ORDER

PANDYA RESTAURANTS, LLC,
ET AL                                                DEFENDANTS


      This matter is before the Court on the Receiver’s Emergency

Motion for Order Terminating Receivership and Discharging Receiver

and Related Relief (Doc. 44) and Pizza Hut, LLC’s Motion to

Intervene (Doc. 47).

      The Court heard oral argument on these motions on Monday,

July 29, 2019.   David Hine represented the plaintiff.   Tim Hurley

and Earl Messer represented the Receiver, George Shoup, who was

present along with his colleague Fred Caruso.      Bryce Lenox and

Mike Whitticar (via phone) represented defendants.    Deb Dandeneau

and Toby Schisler represented Pizza Hut, LLC.   Court reporter Joan

Averdick recorded the proceedings.

      After further study, the Court concludes that the Receiver’s

motion is well taken and that, given the termination of funding by

plaintiff, the Receiver can no longer perform the duties within

the scope of this Court’s Appointment Order, and he is entitled to

be discharged from such obligations.   See Doc. 8 ¶¶ 24, 28).
     The Court further finds that Pizza Hut may intervene to

pursues whatever interest it holds in this matter.

     Therefore, having heard from the parties, and the Court being

sufficiently advised,

     IT IS ORDERED that:

     (1)   The Receiver’s Emergency Motion for Order Terminating

           Receivership and Discharging Receiver and Related Relief

           (Doc. 44) be, and is hereby, GRANTED. The Receiver shall

           promptly tender a proposed Order to the Court setting

           forth the relief sought pursuant to this ruling;

     (2)   Pizza Hut’s Motion to Intervene Doc. 47) be, and is

           hereby, GRANTED; and

     (3)   The parties shall confer and file a status report on or

           before August 12, 2019 advising the Court on any progress

           toward resolving the matter and/or a plan for how they

           intend to proceed.

     This 30th day of July 2019.




     TIC: 54 min.
